Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT, AMENDMENT, AND REASONS FOR ALLOWANCE

Claims 13-24 of A. Jacob et al., US 16/622,970 (Sep. 25, 2019) are pending and in condition for allowance.  

Withdrawal Claim Objections

Objections to claims 13 and 21 are withdrawn in view of Applicant’s amendments.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 13-24 pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 chemical formula “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-R2-Si(R1)o” is unclear is withdrawn in view of Applicant’s amendment.  

Rejection of claims 13-18 and 21-24 under 35 U.S.C. 112(b) as being indefinite for improper preferences within the claims is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claims 19 and 20 under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 13 upon which they depend is withdrawn in view of Applicant’s amendment.  


Withdrawal Non-Statutory Double Patenting Rejections

Non-statutory double patenting rejections over A. Jacob et al., US 10,858,499 (2020) and D. Dauer et al., US 16/980,039 (2019) (published as D. Dauer et al., US 2021/0009610 (2021)) are withdrawn in view of Applicant’s filing of terminal disclaimers. 

Examiner Amendment

Claims 13-24 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with David Cate on May 3, 2021.  

Amend the claims as follows:

In claim 13 replace “r is an integer from 1 to 30, preferably 3 to 10” with “r is an integer from 1 to 30”. 

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 13-24 are free of the art of record and meet the requirements of § 112.  


The closest prior art of record is J. Woods et al., US 2012/0067249 (2012) (“Woods”).  Woods discloses there is provided a reaction product prepared from reactants including: a) at least one thiol-functional polydisulfide; and b) at least one alkoxy silane, wherein the alkoxy silane has at least one isocyanato-functional group.  Woods at page 1, [0010].  In Example 12, Woods discloses the following example compound. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Page 13, [0149], Example 12.  The above prior art compound differs from claimed compounds in at least that the claimed urea nitrogen is unsubstituted, whereas the Woods compound comprises a cyclohexyl substituent on the urea function and the portion of the Woods compound corresponding to variable A comprises a heteroaliphatic linker whereas variable A as claimed is limited to aromatic groups.  

Neither Woods nor Woods in view of secondary art of record does motivates one of ordinary skill in the art to select the above prior art compound and thereafter make the necessary structural modification, so as to arrive at the instantly claimed compound of formula “(R1)oSi-R2-HNC(=O)NH-A-HNC(=O)-A-Sk-A-C(=O)NH-A-NHC(=O)-NHR2-Si(R1)o”, with a reasonable likelihood of success. MPEP § 2144.09(I).  Under the instant facts, the Examiner cannot articulate a rational supporting motivation (based on either Woods or Woods in combination with secondary art) to perform the necessary structural modifications.  MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622